F§'LED

.!UL 3 l 2012
UNITED STATES DISTRICT CoURT

F<>RTHE»ISTRILUMA s;‘:::‘i?:titf:'::;::§§:;z‘;z:::::za

ANTHONY KENNEY, )
Plaintiff, §
v_ § Civil Action No. 12 
SWIFT TRANS INC., et al., §
Defendants. §
MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

The "Draft Complaint," replete with typographical errors and sentence fragments,
mentions an arbitration proceeding. Apparently plaintiff is dissatisfied with the outcome, yet he
neither articulates a basis for this Court’s jurisdiction, states a claim showing an entitlement to
relief, nor demands any particular form of relief. As drafted, the Complaint fails to comply with
Rule S(a), and it will be dismissed. An Order consistent with this Memorandum Opinion is

issued separately.

 

United §`t‘ale'§ District Judge